DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 5/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The restriction requirement is thus deemed proper and made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “in particular made of a gold-based alloy and of silver” is indefinite because it is not clear whether this refers to a gold-based alloy containing silver or whether it refers to the two-layer metal wire, where one layer is a gold-based alloy and the other layer is silver. Furthermore, this constitutes a narrower range that follows a broader range. A broad range or limitation together with a narrow 
Regarding claim 1, the limitation “tubular element (7, 107)” is indefinite because a single element in the claim is referred to as being two different numerals in the drawings. For purposes of examination, the reference has been ignored.
Regarding claim 3, the limitation “eliminated from view” is indefinite as it is unclear what is meant by this phrase. For purposes of examination, it is presumed to mean that the first binding thickness is removed.
Regarding claim 4, the limitation “including the ends” is indefinite because it lacks proper antecedent basis. The limitation “preferably between…” constitutes a narrower range that follows a broader range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the 
In addition, claim 4 recites the limitation “the size of said first binding thickness”. This limitation is indefinite. The term “size” is unclear as it could refer to thickness or length or some other dimension. For purposes of examination, thickness is presumed.
Regarding claim 7, the limitation “a tubular element (107)” has antecedent basis in claim 1 but does not identify the same numerical element, creating indefiniteness. For purposes of examination, the reference has been ignored.
Regarding claim 9, the limitation “said tubular element (7) with at least three layers” lacks antecedent basis. Claim 9 depends from claim 7, which identifies the tubular element as (107). Furthermore, claim 7 states that the tubular element is “consisting of four metal layers” which is inconsistent with a tubular element with at least three layers, as required by claim 9. For purposes of examination, the inconsistent terminology has been ignored and claim 9 will be examined consistent with claim 7.
Regarding claim 10, the limitation “preferably a copper- or aluminum-based alloy” constitutes a narrower range that follows a broader range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the narrower ranges have been ignored.
Dependent claims not addressed are indefinite due to dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cerato (US 2005/0005449).
Regarding claim 1, Cerato teaches a method of manufacturing a tubular element (¶ 36). The tubular element includes an outer layer 2 made of gold or an alloy thereof (¶ 39) and an inner layer 3 formed of silver (¶ 40). The two layers are joined together by a layer of solder 4 (¶ 43), which corresponds to the claimed first binding thickness. After the two layers are joined by brazing, they are drawn to obtain a wire (¶ 46).
Regarding claims 2-3, one of ordinary skill in the art would expect the solder layer to be eliminated via diffusion into the outer and inner layers, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Pia et al. (IT 1399133).
Regarding claim 1, Del Pia teaches a method of making a two layer metal wire based in gold alloy and silver (p. 1, ¶ 1). The method includes the steps of coupling a gold outer tube with a silver inner tube, welding the tubes together, and drawing into a wire (p. 2, ¶ 5). The welding is performed by the use of a low melting tubular element that is placed between the other two tubes (p. 2, ¶ 5).
Regarding claims 2-3, Del Pia teaches the low melting tubular element is removed (p. 2, ¶ 13).
Regarding claim 5, Del Pia teaches that the welding of the outer and inner tubes is performed in an oven having a belt conveyor and two combustion chambers set at different temperatures (p. 3, ¶ 6).
Regarding claims 6 and 10, Del Pia teaches putting a copper or copper alloy core within the gold-silver tube (p. 3, ¶ 13).
Regarding claims 7-8, Del Pia teaches the copper core is welded to the gold-silver tube (p. 3, ¶ 11-12) and takes place after the gold and silver tubes are welded together (see p. 3, ¶ 6-12).
Regarding claim 9, Del Pia teaches a first drawing takes place after the gold and silver tubes are welded but before being coupled with the copper core (p. 3, ¶ 9). The first drawing is performed by forcing passage of the tubular element inside a hole along a drawing direction (p. 3, ¶ 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cerato (US 2005/0005449), as applied to claim 1.
Regarding claim 4, the limitations of claim 1 have been addressed above. Cerato does not expressly teach a thickness of the solder material between the gold and silver layers. However, the amount of solder, and thus its thickness, is dependent on factors such as the solder composition and the thicknesses of the tubular elements to be joined. Accordingly, selection of the solder thickness is a result effective variable and it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to determine the optimal thickness through routine optimization. See MPEP 2144.05 II.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Del Pia et al. (IT 1399133), as applied to claim 1.
Regarding claim 4, the limitations of claim 1 have been addressed above. Del Pia does not expressly teach a thickness of the weld material between the gold and silver layers. However, the amount of weld material, and thus its thickness, is dependent on factors such as the solder composition and the thicknesses of the tubular elements to be joined; Del Pia teaches the size of the welding material relates to the size of the tubular elements (see p. 3, 10). Accordingly, selection of the solder thickness is a result effective variable and it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to determine the optimal thickness through routine optimization. See MPEP 2144.05 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784